PER CURIAM.
We affirm Appellant’s conviction without comment, but we reverse his sentence and remand for resentencing because, although the trial court correctly determined based on then-controlling appellate decisions that it was required to impose conséctitive mandatory minimum terms under the 10-20-Life statute, the Florida Supreme Court subsequently quashed one of those decisions .and held that consecutive sentencing is permissible but not mandatory. See Williams v. State, 186 So.3d 989 (Fla.2016) (“If ... multiple firearm offenses are committed contemporaneously, during ■ which time. multiple victims are shot at, then consecutive sentencing is permissible but not mandatory. In other words, a trial judge has discretion to order the mandatory minimum sentences to run consecutively, but may impose the sentences concurrently.”) (citations omitted).
AFFIRMED in,part; REVERSED, and REMANDED in part.
WETHERELL, RAY, and KELSEY, JJ., concur.